United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 00-4010
                                       ___________

Gary Cox, individually and on               *
behalf of others similarly situated;        *
                                            *
             Appellant,                     *
                                            *
      v.                                    *
                                            *
AA Check Cashiers, Inc.;                    *
ABC Check Cashing; A to Z                   *
Check Cashers, Inc.; Milam,                 *
Inc.; Cash Your Check, Inc.;                *
Check Cashing Store, Inc.;                  *
Check-In-Tote, Inc.; Check                  *
Depot, Inc.; Main Finance                   *   Appeal from the United States
Company; Advance America                    *   District Court for the Western
Cash Advance Centers of                     *   District of Arkansas.
Arkansas, Inc.; ACC Finance                 *
Company of Arkansas, Inc.;                  *        [UNPUBLISHED]
Okar Cash Express, Inc., doing              *
business as ACE America's Cash              *
Express; Westark Financial                  *
Consultants, Inc., doing business           *
as American Check Cashers; H & R            *
Pawn Plus, Roger C. Limore;                 *
Cathy S. Limore; Michael                    *
Falleur; Kenneth E. Feltner;                *
Stephen Bone; Christopher                   *
Chad Milam; Greg Milam;                     *
Martha Milam; Tony Milam;                   *
Jeffrey A. Ashford; Larry A.                *
Cotten; Jim Jay; Charlotte                  *
Jay; F. B. Lowe; Judith K.                   *
Ashford; Gene H. Heinrich;                   *
Larry A. Plank; W. Cosby                     *
Hodges, Jr.; Dwayne                          *
Hartman,                                     *
                                             *
             Appellees.                      *

                                      ___________

                                    Submitted: September 14, 2001

                                    Filed:    September 25, 2001
                                     ___________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       Gary Cox appeals the district court's1 decision granting summary judgment and
dismissing his lawsuit. Cox also appeals the district court's denial of class certification
and the denial of his motion to reconsider an order compelling arbitration. We have
carefully reviewed appellants' submissions on appeal and find them to be without merit.
We therefore affirm the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.

                                           -2-